Citation Nr: 0817517	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-15 075	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating prior to April 28, 2005, 
a rating in excess of 10 percent from April 28, 2005, through 
December 21, 2005, and a rating in excess of 30 percent from 
December 22, 2005, for rotator cuff syndrome of the right 
(major) shoulder with DJD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1983 until his retirement in November 2003.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in January 2008 when it was remanded for 
additional development.

A March 2006 VA examination report raises the issue of 
entitlement to service connection for carpal tunnel syndrome.  
Since this issue has not been developed for appellate review, 
it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The January 14, 2008 Board remand returned this matter to the 
RO (the agency of original jurisdiction (AOJ)) for initial 
consideration of additional evidence that was received 
without a waiver of RO review, and was not considered by the 
RO.  A supplemental statement of the case (SSOC) was promptly 
(February 2, 2002) issued for compliance with the remand.  
The veteran was advised that (as mandated by regulation) he 
had 60 days to respond before the case would be returned to 
the Board.  

The veteran sent further additional evidence to the Board 
after the case was remanded/returned to the RO.  The Board 
promptly (on February 14, 2008) forwarded this evidence to 
the RO, for their consideration.  This additional evidence 
was date-stamped received at the RO on February 26, 2008 
(well within the 60 day period which the veteran was advised 
he was being afforded to submit additional evidence/response 
when the SSOC was issued on February 2, 2008).  However, the 
RO did not review the additional evidence, but instead 
returned the case to the Board (received at the Board on 
April 4, 2008).  This is a clear violation of VA regulation-
mandated due process, which has been upheld by the U.S. Court 
of Appeals for the Federal Circuit.  See 38 C.F.R. § 19.31 
(2007); Disabled American Veterans v. Secretary Of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Consequently, the 
Board has no recourse but to remand this case for compliance 
with governing law.  

Accordingly, the case is REMANDED for the following action:

Regarding the rating for the veteran's 
service connected right shoulder 
disability, the RO should review the 
pertinent evidence that has been 
submitted since the February 2, 2008 
SSOC, arrange for any further development 
suggested, and then re-adjudicate the 
claim for increase.  If it is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond (and consider 
any timely response).  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

